           Case 3:20-cv-00917-HZ        Document 105             Filed 07/07/20   Page 1 of 29




    J. SCOTT MOEDE, OSB #934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB #170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB #065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                   Case No. 3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all        DECLARATION OF CRAIG DOBSON
    others similarly situated, MICHELLE
    “MISHA” BELDEN, in an individual capacity           (In Support of Defendant City of Portland’s
    and on behalf of themselves and all others          Response to Plaintiffs’ Motion for
    similarly situated, ALEXANDRA JOHNSON,              Preliminary Injunction and Motion for
    in an individual capacity and on behalf of          Contempt)
    themselves and all others similarly situated,

                  PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                  DEFENDANTS.

    ///

    ///

Page 1 – DECLARATION OF CRAIG DOBSON

                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 105             Filed 07/07/20   Page 2 of 29




    I, Captain Craig Dobson, declare as follows:

           1.      I am employed by the City of Portland as a Captain in the Portland Police Bureau

    (“PPB” or “the Bureau”). I have been a police officer for the City of Portland since 1998.

    Currently, in addition to my role as Captain, I am also frequently in the role of Incident

    Commander for crowd management/crowd control occurrences that take place within the City.

           2.      By way of background, I attended the State of Oregon’s Police Academy in 1998.

    This was approximately a 10-week program. While I have been employed with the City of

    Portland, I have attended the Bureau’s annual in-service trainings, which typically last about one

    week. The annual in-service training will cover various law topics.

           3.      I have received training both from the state police academy and from the Bureau’s

    Training Division at annual in-service training.

           4.      I have also received training both from the state police academy and from the City

    of Portland’s Police Bureau’s Training Division at annual in-service training, regarding the

    lawful use of physical force or control.

           5.      From 2010 until November of 2013, I was assigned to the Bureau’s Central

    Precinct as the Bureau’s downtown Special Events coordinator. Part of my duties as Special

    Events coordinator involved meeting with event organizers for demonstrations, large scale

    gatherings and visits by high profile dignitaries. This includes workings together to create a

    safety plan with event organizers, creating a PPB incident action plan and executing the plan to

    ensure the event occurs as planned.

           6.      I have also received special training in crowd management/crowd control

    management and have used that training in my role as a crowd management Incident

    Commander. Among other things, I completed the Government Training Institute’s Public Order

    Management course, and I have taken FEMA’s Emergency Management Institute All-hazards

    Operations Section Chief, FEMA’s Field Force Command course and designated as a

    Department of Homeland Security Certified Instructor for the Center for Domestic Preparedness

Page 2 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
             Case 3:20-cv-00917-HZ         Document 105             Filed 07/07/20   Page 3 of 29




    and I am an instructor for public order classes for PPB.

            7.      The City’s Crowd Management/Crowd Control policy is numbered 0635.10

    (“Directive 635.10”). Directive 635.10 is available at:

    https://www.portlandoregon.gov/police/article/649358

            8.      The City’s Use of Force policy is numbered 1010.00 (“Directive 1010.00”).

    Directive 1010.00 is available at: https://www.portlandoregon.gov/police/article/751998

            9.      Incident Commander (“IC”) is defined in the Policy. The IC is the individual

    responsible for all incident activities, including the development of strategies and tactics and the

    ordering and release of resources. The IC has the overall authority and responsibility for

    conducting incident operations and is responsible for the management of all incident operations

    at the incident site.

            10.     The cornerstones of the Policy are set forth in the description of the purpose of the

    Policy and is a powerful statement understanding the history of Portland. Notably, the Policy

    requires that “Member response should be commensurate to overall crowd behavior, and

    members should differentiate between groups or individuals who are engaging in criminal

    behavior or otherwise posing a threat to the safety of others and those in the crowd who are

    lawfully demonstrating.”

            11.     I emphasize the importance of facilitating First Amendment activity, and I instruct

    officers on that requirement every time I am the IC. I have observed the same from all PPB ICs.

    This emphasis can be found in the Incident Action Plan that sets out Incident Objectives and

    Priorities and are communicated to all command staff, supervisors, and police officers in the

    field. In accordance with the Policy, “Free Speech” and the need and requirement to “facilitate

    the lawful exercise of free speech in and around events” has been emphasized to all Police

    Bureau employees.

            12.     Annually, the Portland Police Bureau facilitates hundreds of demonstrations and

    crowd events in the City of Portland involving a wide variety of subject matters and political

Page 3 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 105             Filed 07/07/20   Page 4 of 29




    issues, including numerous events related to incidents of police force and advocating for major

    police reforms. These events have involved thousands of people, often without any police

    intervention or use of force.

           13.     Beginning on May 29, 2020 to the present, I have been serving as the Incident

    Commander for the demonstrations in Portland and I have acted and instructed officers under my

    direction to act consistent with all Portland Police Bureau Directive. I have regularly highlighted

    the requirements of Directive 635.10 and Directive 1010.00, and effective June 6, 2020, the

    requirements set forth by Mayor Wheeler, effective June 9, 2020, the requirements of Judge

    Hernandez’s Order, and effective June 26, 2020 the requirements of Judge Hernandez’s

    additional Order and then effective on June 30, 2020 the requirements of the new state law on the

    use of tear gas and Judge Simon’s Order of July 2, 2020.

           14.     Throughout these demonstrations, one of the Portland Police Bureau’s goals has

    been to facilitate lawful First Amendment activity by all persons in the City of Portland.

           15.     Since May 29, 2020, the Bureau has strived to achieve this goal by reaching out to

    protestors and encouraging peaceful assembly through words directly from officers to

    demonstrators, PPB’s twitter feed and other social media platforms, demonstration liaison teams,

    demonstration liaison, and the Sound Truck.

           16.     During the demonstrations since May 29, 2020, at a variety of locations,

    thousands of demonstrators have freely exercised their First Amendment rights with minimal

    police involvement. For example, from May 29, 2020 through approximately the weekend of

    June 27, 2020 and 28, 2020, thousands of demonstrators typically gathered at Revolution Hall

    and the adjacent park (and other locations) and there was minimal involvement from PPB. PPB

    did not direct this group to disperse and did not use or threaten the use of tear gas. Similarly,

    thousands of demonstrators marched from Revolution Hall, across the bridge (many lying in the

    streets at different times) to Waterfront Park and also gathered in Pioneer Square. Demonstrators

    have also on occasion blocked the freeways through downtown Portland. Again, there was been

Page 4 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 105             Filed 07/07/20   Page 5 of 29




    minimal involvement from PPB on these bridges, at Waterfront Park, at Pioneer Square or at the

    freeways. The same is true for multiple other locations throughout Portland.

           17.     These thousands of protestors, protested peacefully, without endangering the life

    or safety of others or destroying property. It is my understanding that these protestors are

    advocating for police reform and criticizing police practices. PPB has encouraged these

    protestors, expressed appreciation for these protestors, offered to speak with these protestors, has

    not declared these protests unlawful or ordered dispersal, and has not used force against these

    protestors. I have directed minimal to no PPB presence at these protests because it is not needed.

           18.     Pursuant to Directive 635.10, the IC must authorize the use of riot control agents

    to disperse a crowd.

           19.     Riot control agents include CS gas, which is commonly known as tear gas.

           20.     In contrast with the Peaceful demonstrators, there has been a nightly group of

    demonstrators since at least May 30, 2020 that have acted very differently from the group of

    peaceful demonstrators.

           21.     The group acting differently from the Peaceful demonstrators continue to show

    various types of serious violence on a near nightly basis. I would group the actions of this

    violent group in the following categories: A. Use of Projectiles; B. Fires; C. Extreme property

    damage including looting; D. Direct Assaults against police officers resulting in injuries; E.

    Extreme Tactics that include barricading ingress and egress from occupied buildings and at times

    lighting fires inside and outside the buildings, disabling security cameras and using locks to

    prevent ingress and egress; F. Illegal commercial and industrial fireworks as weapons; G.

    Breaking into buildings with unknown intent; H. Citizen assaults; I. Barricading streets and

    blocking traffic and then Cars driving through crowds of protestors and fires at the barricade

    points; J. People carrying firearms, who have engaged in gun pointing and actual discharges

    within the City limits; K. Improvised Explosive Devices; L. Lasers to temporarily or

    permanently blind officers.

Page 5 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 105             Filed 07/07/20   Page 6 of 29




           22.     With respect to use of projectiles as weapons, this violent group of demonstrators

    repeatedly throw projectiles at police and property. Many of the projectiles pose an imminent

    risk of serious physical injury to police. The projectiles include rocks, frozen water bottles, full

    water bottles, launched full soup cans, unopened beer cans and bottles, steel pellets from sling

    shots, bricks, fist size rocks, knives, frozen fruit and commercial and industrial fireworks. This

    has resulted in injuries requiring medical attention to PPB officers and offices from other police

    jurisdictions that have provided assistance to PPB. Many of these projectiles that have been

    thrown at officers at the Justice Center and other locations downtown have caused injury to

    police officers. PPB has over 30 reports of injury including one officer being hit in the face with

    a projectile that resulted in multiple stitches and one officer that caught fire after being hit by an

    incendiary device.

           23.     With respect to fires, over 140 of these have been set throughout the city,

    including one inside the Justice Center, and at North Precinct on another occasion when security

    cameras were disabled, ingress and egress was blocked by protestors with dumpsters and by

    nailing boards over doors and then lit a fire that charred the outside of the precinct all while there

    were in custodies and police officers inside the building.

           24.     With respect to extreme property damage including looting, I understand from

    reports I have read and damage I have seen, that damage is in the millions of dollars and it is

    obvious throughout the City and various locations including downtown Portland and along

    demonstration routes and at other protest locations.

           25.     With respect to direct assaults against police officers, I have witnessed and had

    voluminous reports that the assaults come from projectiles, and other weapons against police

    officers many of which have resulted in injury.

           26.     With respect to extreme tactics, I have observed and had reports that the violent

    group of protestors have used barricading ingress and egress from occupied buildings and at

    times lighting fires inside and outside the buildings, disabling security cameras and using locks

Page 6 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 105             Filed 07/07/20   Page 7 of 29




    to prevent ingress and egress; and used projectiles to break windows followed by the use of

    fireworks/incendiary devices to try and create fires inside the structures. Additionally, some

    protesters have been organized and employed group tactics assigning various roles to fellow

    protesters to coordinate their activity against the police. See Exhibit 43

           27.     With respect to commercial and industrial fireworks used as weapons, I have

    witnessed and had reports of the use of hundreds of fireworks launched at police officers and

    others in buildings, including at least one instance where a police officer’s clothing caught fire

    and luckily was quickly extinguished. These fireworks have also included multiple launches at

    the Federal Courthouse, Justice Center and many other locations throughout the city.

           28.     With respect to breaking into buildings with unknown intent; the most serious of

    which was when violent protestors entered the inside the Justice Center destroyed office space

    and lit fires that needed to be extinguished. In addition, multiple banks throughout downtown

    have been broken into and fires have been lit.

           29.     With respect to citizen assaults, there have been multiple assaults on citizens, for

    example PPB has had reports of violent demonstrators beating a man on June 24, 2020 at 4 a.m.

    at 4th Avenue and Morrison Street. The video is captured here. Exhibit 42.
           30.     With respect to barricading streets and blocking traffic, on multiple nights

    protesters have used nearby materials to create barricades and block traffic. Some of these

    barricades have been lit on fire. This activity has resulted in some vehicles driving through

    crowds of protesters presenting a public safety issue. Additionally, protestors have used vehicles

    to block streets, harass the police and interfere with police operation.

           31.     With respect to firearms, individuals have illegally load firearms, pointed them at

    protesters, occupied buildings and discharged firearms in and around protest events.

           32.     With respect to improvised explosive devices, PPB has knowledge of IEDs being

    seized by law enforcement.



Page 7 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 105             Filed 07/07/20   Page 8 of 29




           33.     Depending upon the circumstances, each of these categories of violence all

    present situations in which the property, lives and/or safety of the public or police are at risk.

    May 29, 2020

           34.     On May 29, 2020, protests began peacefully with a large gathering at Peninsula

    Park. During the initial gatherings at Peninsula Park and downtown Portland, police kept a

    minimal presence away from the protesters and allowed them to exercise their First Amendment

    Rights. The protesters then marched towards downtown along NE MLK Boulevard and as they

    did so, some damaged property along the way by breaking out windows and writing graffiti. The

    Wells Fargo on MLK had its windows broken out and several other businesses were vandalized.

    The Nike Outlet on MLK also had it windows broken and was spray painted. The sound truck

    reported that almost every block had graffiti and windows broken for the 20 blocks driven. Prior

    to the protesters reaching downtown, several warnings were issued by the sound truck advising

    those involved to refrain from committing crimes and to remain peaceful.
           35.     At one point while the march was still on NE MLK Boulevard there was a report

    that a gun shot was fired following a confrontation after an individual drove his car into the

    protest. Later, at Legacy Emanuel hospital, a gunshot victim claiming he was shot by a protester

    on MLK, sought treatment. Once downtown a large group gathered in front of the Justice

    Center. At approximately 11:00 p.m., the sound truck announced: “There has been significant

    vandalism and a shooting connected to this protest. People need to go home. If you are

    downtown, within the demonstration with children, you are advised to leave. Any further

    vandalism and violence will be declared an unlawful assembly and PPB will begin efforts to

    disperse.” Some protesters continued to break windows and set fires. Just after that, the

    demonstration was declared an unlawful assembly, and demonstrators were warned that force

    may be used to disperse.

           36.     Just minutes after this announcement, protesters smashed a window at the Justice

    Center, which houses the Multnomah County Detention Center (“MCDC”) and proceeded enter

Page 8 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 105              Filed 07/07/20   Page 9 of 29




    and destroy office space and threw flares starting a fire. At any given time, the Justice Center

    typically houses approximately 300 people incarcerated at MCDC and an additional 100

    personnel that work there. Hence, the possibility of fire in a building that houses a jail could have

    catastrophic consequences.

            37.    This was the first instance during the protests beginning May 29, 2020 that I

    authorized the use of CS gas to remove individuals who had broken into the MCDC. It was only

    at this point, after hours of vandalism and dangerous criminal activity, that tear gas was

    deployed. But neither the dispersal orders nor the tear gas stopped the unlawful activity which

    continued into the early morning of May 30, 2020, with individuals engaging in dangerous

    criminal activity and rioting.
            38.    A fire was set at the Apple store and just after 11:30 p.m. a fire was started in the

    middle of the street. A vehicle was fully engulfed in flames near SW Main and SW 3rd. After

    midnight, PPB declared a riot, and closed all of downtown to traffic, pedestrians and vehicles—

    ordering everyone to disperse. Announcements were repeatedly made directing the crowd to

    “Disperse Now!” and “Move North!” For approximately three hours between 12:41 a.m. and

    3:30 a.m. on May 30, one sound truck announced “Portland Police Bureau has declared this a

    riot. The following area is closed to all pedestrian and vehicular traffic. SW Naito to SW 13th

    Ave, SW Lincoln to NW Everett. You must disperse now or you’ll be subject to gas, projectiles

    and other means necessary for dispersal.” Another sound truck similarly announced that there

    was a riot, directed people to leave to the north and warned that people may be subject to gas.

    PPB tweeted: “All persons in downtown Portland: it is not safe, it is dangerous, there is rioting,

    leave now.” Attached as Exhibit 20 are the Sound Truck Reports for May 29, 2020 - May 30

    2020.

            39.    Portland Fire and Rescue identified over twenty fires that night. Pioneer Place and

    other business downtown were broken into and looted. Several banks were set on fire including

    the Wells Fargo on SW 6th and Morrison, Chase Bank on SW 6th and Yamhill, Capital One Bank

Page 9 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 105             Filed 07/07/20   Page 10 of 29




    on SW Broadway and Morrison. These activities continued until after 4:00 a.m. after PPB was

    able to quell the violence. Sporadic looting continued to occur.

             39.    Attached as Exhibit 21 are video clips showing the break-in, destruction, rioting,

    and fire set to the Justice Center this night.

            40.     Attached as Exhibit 22 are video clips of some of the projectiles being thrown

    from the hostile crowd this evening.

            41.     Attached as Exhibit 23 are videos clips of some of the fires throughout downtown

    that protesters were setting.
            42.     Attached as Exhibit 24 are videos clips of the breaking in and looting of

    downtown stores this evening.

            40.     Following the events of the night of May 29 and early morning of May 30, a

    fence and other barricades were erected around the Justice Center and other critical infrastructure

    in the downtown area. Additionally, Commissioner Hardesty, and later Mayor Wheeler imposed

    a 8:00 pm curfew for the entire City. Exhibit 25

    May 30, 2020

            41.     Protests downtown on May 30, 2020 began in the afternoon, while workers were

    erecting a fence around the area from SW 1st to SW Salmon to SW 5th to SW Jefferson. The

    fence was erected to protect critical infrastructure. For the first few hours, protestors marched in

    downtown and across the bridges with little or no interaction with police. At 6:00 p.m., PPB was

    still receiving reports that the crowd, while in the street at times, was “not violent” and had just

    engaged in some tagging, RRT held off on any response. At just before 6:15 p.m., there were

    radio reports that members of the crowd were shaking bottles and possibly passing around

    projectiles, I instructed officers to move a block away to get out of possible projectile range and

    continue to observe. I had instructed officers that I did not want the police presence to incite the

    crowd and cause anything to happen, and therefore staged PPB members out of sight or as far

    back as possible to observe.

Page 10 – DECLARATION OF CRAIG DOBSON

                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
              Case 3:20-cv-00917-HZ       Document 105            Filed 07/07/20   Page 11 of 29




              42.   At approximately 6:30 p.m., some protestors began climbing the fence that had

    been erected to protect the critical downtown infrastructure, including the Justice Center.

    Officers were authorized to use pepper spray if people tried to breach the fence. At

    approximately 6:40 p.m., targeted impact munitions were authorized for people that are throwing

    projectiles. During this time, more projectiles were being thrown. PPB also received reports that

    15 cars were trapped in the crowd. At this point, the sound truck gave instructions for protestors

    to clear the intersection and move to the sidewalks. These announcements continued for ten

    minutes. These announcements continued for ten minutes. Attached as Exhibit 26 are the Sound
    Truck Reports for May 30, 2020 – May 31, 2020.

              43.   Officers began to move individuals from the intersection, and people within the

    group began throwing projectiles at the officers. This included cans, water bottles, and glass

    bottles. The sound truck announced that the event had become an unlawful assembly and

    officers were authorized to use tear gas and other munitions. PPB tweeted “Portland Police has

    declared an unlawful assembly; you are ordered to disperse. Everyone must leave the area

    between SW Naito Pkwy to 13th Ave. and Lincoln St. to N. Everett. Failure to do so could result

    in arrest and use of force including riot control agents and impact weapons.” The sound truck

    repeatedly announced the unlawful assembly and directed protestors to leave to the North.

    Throughout this time, PPB directed officers in cars to redirect traffic to avoid the blocks of

    protestors in the street. PBB was able to eventually push protesters north while some protesters

    threw objects at the police. RRT member used munitions, including tear gas during this time

    period.

              44.   At 8:00 p.m., PPB announced that the Mayor’s curfew was in place, and that

    people needed to go home or be subject to arrest. [twitter and sound truck]. Shortly after the

    curfew was announced there were reports about the crowd getting violent fighting each other

    punching and knocking people to the ground, including protestors and counter-protestors fighting

    over an American flag. At approximately 8:20 p.m., the sound truck announced that the Mayor’s

Page 11 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
           Case 3:20-cv-00917-HZ         Document 105            Filed 07/07/20   Page 12 of 29




    curfew was in effect and directed “Go home now. Failure to comply may result in arrest or the

    use of force against you.” At approximately 8:24, officers had rocks thrown at them. At

    approximately 8:25 p.m., officers were authorized to use tear gas, and deployed tear gas to break

    up the large crowd into small groups and keep them from regrouping. RRT was able to move a

    large group into Waterfront Park and move them north and prevent them from crossing over

    Naito to go back into downtown.

           45.     After protestors dispersed the area around the Justice Center, many protestors

    regrouped in different areas downtown and in the Lloyd District. Portland Fire and Rescue

    received reports of ten fires on the night of May 30, 2020. There were numerous reports of

    people throwing objects at officers. Just before 9:00 p.m., PPB was informed that “business

    owners armed with rifles and handguns wearing vests” and were protecting their businesses near

    NW Couch and Davis area.

           46.      At approximately 11:35 p.m., aerial mortars and fireworks were thrown at the

    Multnomah County Courthouse. At numerous locations during the evening, officers used tear gas

    to disperse groups that had ignored orders to disperse and were violating the curfew. Many of

    these groups were also engaged in looting, vandalism, and other criminal activity, including

    breaking doors or windows at the Northface store, Starbucks at 11th and Alder, and Target. PPB
    members returned back to precincts at about 2:40 a.m.

           47.     Attached as Exhibit 27 are videos of the continued criminal behavior that

    occurred this evening.

    May 31, 2020

           48.     I reviewed the activity log maintained in the incident command post for the

    afternoon of May 31, 2020. It indicated as follows:

              a.   Protests on May 31, 2020 started in the early afternoon. At approximately 1:40,

                   there were a number of people in the street on SW 3rd Avenue and Main Street on

                   the westside of the MCDC. The sound truck announced that SW 3rd Avenue was

Page 12 – DECLARATION OF CRAIG DOBSON

                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
         Case 3:20-cv-00917-HZ        Document 105             Filed 07/07/20   Page 13 of 29




                open to traffic and instructed 100 protestors to leave the roadway about 12 people

                were sitting or lying in the road. Approximately 20 minutes later, at 2:00 p.m.,

                officers began to clear the roadway, and move people into the park as the sound

                truck made announcements. Just after 2:00 p.m., a protestor asked to speak with

                officers, and Sgt. Sutton had a dialogue with that person. Based on this dialogue

                PPB believed that it had reached an agreement that the protestors would remain

                out of the street on the sidewalk and in the parks to allow traffic through. At

                approximately 2:20, protestors asked offices to take a knee, which they did. At

                3:33 p.m., the sound truck announced “Please honor our agreement, move to the

                sidewalk, and into the park now.” PPB observed that this crowd appeared to

                largely comply with that request, estimating that 90% of the group had moved out

                of the street.

           b.   Just after 4:00 p.m., the IC received reports that some individuals in the crowd

                began throwing bottles and other projectiles at officers. The sound truck

                announced three times that “If you remain in the roadway and show the intent to

                engage in physical resistance to removal, or if emergency circumstances require,

                you may be subject to uses of force, including riot control agents and impact

                weapons.” After the crowd did not respond to the announcements and continued

                to throw projectiles, the IC authorized the use of CS gas at 4:18 pm. Attached as

                Exhibit 28 are the Sound Truck Reports for May 31, 2020 – June 1, 2020.

           c.   At approximately 4:30 p.m. the IC received reports that officers continued to have

                projectiles thrown at them, including large D size batteries. At 4:55 p.m. the

                protest liaison again spoke to the crowd and let them know that PPB would pull

                back it’s resources if the group would stay out of the streets. PPB even allowed a

                protestor to use the City’s public address system to ask fellow protestors to move

                into the Lownsdale and Chapman parks.

Page 13 – DECLARATION OF CRAIG DOBSON

                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
              Case 3:20-cv-00917-HZ        Document 105             Filed 07/07/20   Page 14 of 29




                d.   At approximately 5:18 p.m. protesters started marching out of the parks and

                     moving northbound towards Pioneer Square and then marched back towards SW

                     3rd Avenue and SW Main. PPB tweeted “Portland Police appreciates

                     demonstrators who have moved out of the street and remained peaceful.” Again at

                     5:31 p.m., PPB tweeted “Demonstrators are complying with the order to vacate

                     the area of SW 3rd Avenue and SW Main Street. Portland Police will not interfere

                     with their peaceful march as long as it remains civil.”

              49.    At approximately 5:52 p.m., another group of protestors began gathering at

    Laurelhurst Park. By 6:21 p.m. about 1000 people had gathered at Laurelhurst Park and began

    marching to SE Precinct. The sound truck announced “We have the roads blocked for your

    safety. Please continue on your path to the east. We want to facilitate your march Continue east

    with the rest of your group. We are here to facilitate your march to the east safely.” Similar

    announcements were made to this group. PPB estimated that this group involved over a couple of

    thousand people.

              50.    By 7:17 p.m. a large group had gathered at 47th and Burnside at the SE Precinct.
    This group grew in size to about 1,500 to 2,000 and at 7:54 p.m. was loud but for the most part

    remained peaceful and did not require much PPB intervention. This crowd began marching

    westbound toward downtown and met up with another large protest group already near the

    Justice Center. At 8:38 p.m. the protesters left SE precinct and traffic in the area was moving

    freely.

              51.    Meanwhile at the Justice Center another large group had gathered earlier. At 8:00

    p.m., PPB announced via twitter “The Mayor’s curfew is now in effect.” Just after the curfew

    announcement, officers on the ground reported taking multiple glass bottles from the crowd

    downtown. At that that time a large crowd of about 300-400 were in the park area with about 50

    dressed in BlackBloc attire wear congregated in the middle with traffic cones. Based on my

    experience and knowledge I know that protesters will often use traffic cones and put them on top

Page 14 – DECLARATION OF CRAIG DOBSON

                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
           Case 3:20-cv-00917-HZ          Document 105             Filed 07/07/20   Page 15 of 29




    of tear gas canisters to keep them from emitting its contents. At approximately 8:08 p.m. PPB

    tweeted “Demonstrators downtown are throwing glass water bottles at police. Sound truck is

    advising that this is now an unlawful assembly. Police will begin efforts to disperse the crowd.

    Leave now.” At approximately 8:10 p.m., the sound truck announced that the event had become

    an unlawful assembly and that police would begin efforts to disperse the crowd. “If you do not

    leave now, you may be subject to uses of force, including riot control agents and impact

    munitions.” This was broadcast a total of eleven times. Shortly thereafter, officers began using

    tear gas to disperse the crowd near the Justice Center. RRT deployed tear gas near SW 3rd

    Avenue and SW Madison Street to clear the area. Members of the crowd began throwing

    cannisters of tear gas back at officers, and the group split into several hundred going north and

    several hundred going south. Tear gas was also deployed near 10th Avenue and Columbia. The
    large group had largely been broken up into four or five smaller groups.

           52.     PPB attempted to clarify on twitter, explaining at 8:41 p.m., “Police dispersed the

    crowd who were throwing projectiles at police near the Justice Center. A march is still occurring

    westbound on SE Burnside. Thank you to all the participants for remaining peaceful.” Officers

    continued to have objects, including rocks, thrown at them, and deployed force in response.

    Some individuals were breaking windows downtown.

           53.     Just after 9:30 p.m., I directed that officers should not let the protestors take the

    Justice Center, and authorized force to stop that from happening. However, I also cautioned not

    to respond to the protestors unless necessary to defend the Justice Center. Throughout this time,

    officers continued to report that projectiles, including glass, were being thrown at them. The

    sound truck announced this to the crowd and warned “Anyone who is involved in criminal

    behavior including throwing of objects will be subject to force up to and including impact

    munitions and chemical agents.” Similarly, on twitter, PPB explained that the “Crowd is

    throwing projectiles at police. PPB Sound Truck is asking people to [sic] remain stop. Remain

    calm and keep this a peaceful assembly.”

Page 15 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
           Case 3:20-cv-00917-HZ          Document 105              Filed 07/07/20   Page 16 of 29




           54.     PPB had previously been informed that local downtown business owners had

    armed themselves and were protecting their stores. At approximately 10:00 p.m., PPB received

    reports stating that business owners who were armed and “police friendly” were wearing black

    hats with a “T” logo and yellow vests.

           55.     At approximately 10:09 p.m., there was an explosion caused by protestors on SW

    3rd Avenue. About a minute later, the sound truck announced “This is the Portland Police. We

    would like to inform you that the explosion you heard was not due to police actions. It came

    from within the crowd or somewhere else, it was not the police.”

           56.     At approximately 10:43 p.m., there were reports of broken glass at the federal

    courthouse, individuals enter the building, and a flare being thrown into the building. PPB

    tweeted this information and instructed people to leave the building immediately and advised the

    crowd to disperse to the west. The sound truck also directed the crowd to move west and leave

    the area around the federal courthouse. The sound truck warned “If you fail to move, you may be

    subject to arrest or use of force.” PPB sought to move people away from the federal courthouse

    so federal protection services could investigate and evacuate if necessary. As officers sought to

    clear this area, they began taking significant projectiles from the crowd, including glass. At this

    point, some officers deployed tear gas.

           57.     Shortly thereafter, federal protection services determined that nobody had entered

    the courthouse, and at approximately 11:00 p.m., PPB shared this information with the crowd.

    The sound truck informed the crowd that they could move back in front of the Justice Center and

    continue. The group continued to throw bottles, sticks, and other projectiles at officers from

    approximately 11:15 p.m. to 11:25 p.m. Aerial mortars were also being launched at officers. The

    order to disperse the crowd was given and RRT began to do so. The sound truck announced at

    approximately 11:30 p.m., that “This is a civil disturbance and we have declared an unlawful

    assembly. Leave the area now or you will be subject to uses of force, to include riot control



Page 16 – DECLARATION OF CRAIG DOBSON

                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
               Case 3:20-cv-00917-HZ       Document 105             Filed 07/07/20   Page 17 of 29




    agents and impact munitions. Leave now.” Similar announcements were made at 11:35 p.m. over

    twitter.

               58.   Following the unlawful assembly announcements, members of the crowd

    continued to start fires, throw projectiles at officers, and launch fireworks and mortars toward

    officers. Officers deployed tear gas to disperse the crowd that had become violent. Smaller

    groups broke up around downtown for the next several hours. The PPB sound trucks continued

    to announce that this was an unlawful assembly and instructed people to leave. Fires were set

    around downtown. Many people were observed breaking windows, vandalizing or otherwise

    engaged in criminal activity. Officers traveled around downtown attempting to address these

    groups that were engaging in criminal activity. Tear gas was used to address these groups. This

    continued until approximately 2:00 a.m.

               59.   Portland Fire and Rescue responded to approximately 15 fires during the night of

    May 31 into the early morning of June 1, 2020. During the night, Sergeant Oliphant was struck

    with a glass bottle that broke upon impact, a milk jug filled with paint.
    June 1, 2020

               60.   From my own independent knowledge and after review of the force data

    collection reports, on the evening of June 21, 2020, the Portland Police bureau did not deploy

    any munitions through the holes in plywood from inside the Justice Center nor come out of the

    Justice Center and fire munitions at demonstrators nor deploy any munitions from the portico at

    the Justice Center. Additionally, I did not authorize and PPB did not deploy tear gas on June 1,

    2020.

               61.   Exhibit as Exhibit 29 are video clips of projectiles being thrown at officers on this

    night.

               62.   Exhibit as Exhibit 30 are video samples of the criminal activity that took place

    this evening.

    ///

Page 17 – DECLARATION OF CRAIG DOBSON

                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
           Case 3:20-cv-00917-HZ         Document 105             Filed 07/07/20   Page 18 of 29




    June 2, 2020

           63.     Two organized groups gathered on June 2, 2020 at around approximately 6:00

    p.m. One gathered at Pioneer Square and a second gathered at Revolution Hall. Many thousands

    marched from Revolution Hall, stopping briefly to lie down across the Burnside bridge. These

    groups peacefully demonstrated for several hours.

           64.     Several hundred protestors also gathered at the fence that had been erected around

    the of the critical infrastructure downtown. Some members of this group attempted to breach the

    fence and threw projectiles, including mortars, fireworks, glass bottles, and baseball bats. At

    approximately 9:00 p.m., PPB, through the sound truck and twitter admonished protestors not to

    tamper with the fence and warned that force may be used.

           65.     At approximately 9:15 p.m., the sound truck announced that the demonstration at

    the fence had become a civil disturbance and protestors were required to leave. It again warned

    of the use of riot control agents. Protestors stayed and some continued to throw projectiles at

    officers. Following these announcements, officers began to deploy tear gas to disperse the

    protestors who had not left. Attached as Exhibit 31 are the Sound Truck Reports for June 2, 2020
    – June 3, 2020.

           66.     Knowing that there was a significant group of peaceful protestors at Pioneer

    Square, I directed officers not to push the group from the fence line into Pioneer Square or to

    deploy tear gas at Pioneer Square. At approximately 9:33 p.m., PPB tweeted “We continue to

    appreciate the thousands who are gathered peacefully in Pioneer Courthouse Square, while

    another smaller group is causing destruction and throwing projectiles at officers on 4th and

    Taylor. That has been declared an unlawful assembly.”

           67.     Protestors continued to throw bottles and other projectiles at officers. These

    included bottles being thrown off the top of a parking structure, protestors throwing riot control

    agents back at police, and protestors throwing flares. The sound trucks continued to announce the

    unlawful assembly and directed protestors to leave for the next two hours.

Page 18 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 105             Filed 07/07/20   Page 19 of 29




            68.    At approximately 11:12 p.m., the crowd returned to the fence line around the

    Justice Center. PPB tweeted “The crowd is moving toward the Justice Center. The sound truck

    is advising not to tamper or interfere with the fence. We want everyone to remain peaceful.” At

    approximately 11:30 p.m. officers were hit with batteries thrown from the upper deck of a

    parking garage. The sound trucks announced that the event had again become a civil disturbance

    and directed people to leave to the north, warning of a use of force for failing to leave.

    Individuals within the crowd continued to throw objects at officers. Tear gas was again used to

    disperse the group.

            69.    As the larger group broke up, smaller groups formed. Some of these groups lit

    explosives, fireworks, and some small fires. Individuals continued to throw objects at police as

    they tried to direct people to leave. Two sound trucks drove around directing people to leave.

    At approximately 12:35 a.m. on June 3, 2020, I directed all units to disengage and ordered all

    officers back within the fence line. I hoped that removing officers from the equation would de-

    escalate the anger. By approximately 2:00 a.m. the demonstration had largely ended.

            70.    Attached as Exhibit 32 are video clips of projectiles being thrown at officers on
    this night.

    June 26

            71.    From my own independent knowledge and after review of the force data

    collection reports, on the evening of June 26, 2020, the Portland Police bureau did not deploy

    any munitions through the holes in plywood from inside the Justice Center nor come out of the

    Justice Center and fire munitions at demonstrators nor deploy any munitions from the portico at

    the Justice Center.

    June 27

            72.    Demonstrators came to the Justice Center at about 7:30 p.m. on June 27. They

    immediately began blocking SW 3rd Ave. at SW Main by forming a human chain and passing



Page 19 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
             Case 3:20-cv-00917-HZ       Document 105             Filed 07/07/20   Page 20 of 29




    plastic barricades that appeared chained together out of a pit at SW 2nd Ave and SW Salmon. I

    understand there were calls for violent resistance from the crowd.

             73.   At approximately 10:25 p.m., PPB declared an unlawful assembly in order to re-

    open SW 3rd. PPB brought in flatbed tow trucks to carry away the constructed barriers. Seven

    minutes after the announcement, very few demonstrators had left the roadway. PPB officers

    began to push the crowd up to SW 4th Ave. During this push, demonstrators threw rocks, glass

    bottles and paint at PPB officers. They also shined lasers in officers’ eyes. PPB deployed smoke

    to distract the crowd so officers could pull back from the area safely once the barricades had

    been removed. Most of the crowd moved back to the area around SW 3rd and SW Main.
    Attached as Exhibit 36 are the Sound Truck Reports for June 27, 2020 – June 28, 2020.

             74.   During the initial dispersal, officers deployed munitions in the direction of small

    groups of people who were throwing items and the line of officers. Additionally, officers used

    handheld OC spray when confronted by a violent crowd, fights and fires.

             75.   The City’s fire medics responded to one person injured during the fight. At

    approximately 12:30 a.m. on June 28, a group of the crowd took down and burned Multnomah

    County’s flags. And just before 1:30 a.m., the demonstrators moved to the SW 2nd Avenue side

    of the Justice Center. Some individuals attempted to block the door to the precinct, as well as the

    roll-down gates. A police officer attempted to arrest one individual but was hit in the face with a

    skateboard. At this point, PPB Sound truck announced another unlawful assembly and directed

    protestors to leave the area. Officers attempted to move the crowd to SW 2nd and SW Main. The

    crowd pulled two dumpsters from the corner of SW 2nd and SW Main. At that point, I closed the

    area from SW 1st to SW 6th from Clay to Morrison and PPB personnel began to push back the

    crowd.

             76.   Attached as Exhibit 37 are clips from livestream video from June 23, 2020.

    ///

    ///

Page 20 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
           Case 3:20-cv-00917-HZ          Document 105            Filed 07/07/20   Page 21 of 29




    Over Fourth of July Holiday Weekend

           77.     As the Portland Twitter account conveyed and I have witnessed, “Portland

    neighborhoods have experienced demonstrations for over a month. While many have been

    peaceful and non-violent, we continue to experience one group with many participants who

    engage in nightly violence and destruction directed at police and public safety facilities. In the

    past week, individuals have thrown baseball-sized rocks, full aluminum beverage cans and

    frozen water bottles at officers. Projectiles have also been launched at high speeds from sling

    shot devices, including marbles, blades, rock, and other items. On numerous occasions,

    commercial grade fireworks have been directed at police. And individuals have set fires and

    have attempted to burn buildings with people inside. These actions could result in significant

    injury or loss of life and have catastrophic consequences. The damage and destruction have not

    been limited to police, however. Windows have been broken and items have been stolen from

    small and large businesses, including businesses opened by people of color. Closed businesses

    are not just empty buildings at night. They represent lives and livelihoods of hard-working

    people. There has been an increase in vandalism to public and private buildings and calls to

    murder police officers. These are not examples of peaceful protest.”

           78.     The dynamics of the demonstrations over the July 4th weekend, beginning July 2,
    2020, have become a waiting game for what type of violence will be directed at personnel and

    the buildings at the corner of SW 3rd Avenue and Main Street. The two locations that are the

    main target of demonstrators are the Federal Courthouse just North of Main and west of SW 3rd

    Avenue and the Justice Center which is to the south of Main and the west of SW 3rd avenue. The

    evenings of July 2, 3 and 4, 2020 reflect the challenges of responding to violent demonstrators

    that are causing very real life and safety issues. I understand from reports and information

    provided to me, on each of these nights a riot was declared at these locations

     ///

     ///

Page 21 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
             Case 3:20-cv-00917-HZ        Document 105             Filed 07/07/20   Page 22 of 29




    July 2

             79.   On July 2/3, 2020, the Federal Courthouse was attacked with projectiles and

    mortars and a riot was declared. CS gas was deployed by federal personnel, but PPB did not

    deploy CS gas.

             80.   Specifically, a group of a couple hundred demonstrators gathered near the Justice

    Center on July 2, 2020. The group blocked the streets, chanting and speaking for several hours.

    Several demonstrators shot off commercial grade fireworks during the speeches. The tenor of the

    group shifted when demonstrators broke into the north side doors of the Justice Center located on

    Southwest Main Street. Soon after, the group moved back to Southwest 3rd Avenue and broke

    glass doors on the Federal Court House building.

             81.   Around 11:42 p.m., Federal officers inside the courthouse came outside to protect

    the integrity of their building. While federal officers were outside, demonstrators began

    launching projectiles at the officers with sling shots. These projectiles included large rocks, full

    cans, and bottles. Demonstrators also threw lit commercial grade fireworks, which landed inside

    the broken glass doors of the federal courthouse. Simultaneously, demonstrators began setting a

    fire nearby on Southwest Main Street.

             82.   The sound truck made an admonishment telling demonstrators that they must

    cease the criminal activity of throwing projectiles and fireworks. Demonstrators were also

    warned if they did not cease the illegal actions and back away from the building, they would be

    subject to use of force, to include crowd control munitions. Even though the demonstrators were

    given several warnings by the sound truck, their criminal actions continued.

             83.   To protect the life and safety of personnel both inside and outside of the Federal

    Court House, at 11:52 p.m., a riot was declared. The sound truck admonished the crowd letting

    demonstrators know a riot had been declared. Demonstrators were told they needed to leave the

    area to the south and west immediately. If demonstrators did not leave the area, they were subject



Page 22 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
             Case 3:20-cv-00917-HZ       Document 105             Filed 07/07/20   Page 23 of 29




    to tear gas and crowd control munitions. The sound truck gave this admonishment several times,

    however, demonstrators continued to stay in the area.

             84.   Officers began dispersing the crowd in an effort to move them from the

    immediate area. During this lawful action, the demonstrators were very hostile and violent

    towards officers. An open pocketknife was thrown at an officer, coming within inches from

    striking them. Demonstrators continued to throw large rocks and full cans, as well as shot off

    commercial grade fireworks towards officers. During this time, several arrests were made. Once

    demonstrators were at Southwest 6th Avenue and Southwest Main Street, officers disengaged the

    crowd.

             85.   Around 12:46 a.m., demonstrators returned to the west side of the federal

    courthouse. Once again, demonstrators were warned by the sound truck that the riot declaration

    was still in effect and they needed to leave the area. At this time, demonstrators started launching

    mortars towards the federal courthouse and a fire erupted inside of the building where the glass

    doors had been broken.

             86.   Because of these immediate life safety issues, officers once again began to

    disperse the crowd. As they dispersed the crowd, demonstrators continued to throw rocks, cans,

    and commercial grade fireworks and mortars towards officers. Because of the violent nature of

    the demonstrators while officers cleared the area, crowd control munitions were used and several

    arrests were made. As officers began to disengage the crowd at Southwest Main Street and

    Southwest Broadway Avenue, commercial grade fireworks were once again thrown at officers.

             87.   Several demonstrators trickled back in to the Lownsdale and Chapman Park but

    eventually dispersed over the next several hours.

             88.   No CS gas was used by Portland Police Bureau officers during this event.

             89.   Attached as Exhibit 38 are video clips of from the evening of July 2, 2020.

    ///

    ///

Page 23 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
              Case 3:20-cv-00917-HZ          Document 105            Filed 07/07/20   Page 24 of 29




    July 3

              90.   On July 3rd and 4th 2020, again, the Federal courthouse was attacked, and

    projectiles and flammables launched at the building and at 4 am a riot was declared. Again,

    federal personnel used CS gas, but PPB did not use CS gas.

              91.   A group of a couple hundred demonstrators gathered near the Justice Center on

    July 3, 2020. For several hours, the group blocked the street on Southwest 3rd Avenue between

    Southwest Main and Southwest Madison Street. During this time, some demonstrators set off

    commercial grade fireworks on Southwest Main Street where the elk statue used to stand.

              92.   Around 11:00 p.m., demonstrators began marching to Waterfront Park. For about

    45 minutes, demonstrators rallied in the park. At 11:45 p.m., demonstrators marched back to

    Southwest 3rd Avenue and gathered in the street from Southwest Salmon to Southwest Madison

    Street.

              93.   Around 12:53 a.m., a few of the demonstrators began throwing rocks at the

    Federal Courthouse building. Some of these rocks broke windows. At around 1:30 a.m., some

    demonstrators began shooting the commercial grade fireworks towards the Justice Center. Many

    demonstrators were carrying makeshift shields and sticks.

              94.   Some individuals began dragging fencing material and barricades and

    constructing a fence in the area of Southwest 3 Avenue and Main Street. Several small fires were

    lit throughout the night, including some dumpster fires, but Portland Fire & Rescue personnel

    were not required. There were also several arguments and physical fights within the group of

    demonstrators, but they all broke up without police intervention.

              95.   In on-going efforts to de-escalate the situation, PPB members stayed away from

    the demonstrators, as there was not an identified life safety risk.

              96.   At about 4 a.m., the Federal courthouse was again attacked. A riot was declared,

    and efforts were made to get the crowd to disperse, including numerous warnings to leave the

    area or be subject to arrest or force.

Page 24 – DECLARATION OF CRAIG DOBSON

                                              PORTLAND CITY ATTORNEY’S OFFICE
                                                 1221 SW 4TH AVENUE, RM 430
                                                  PORTLAND, OREGON 97204
                                                        (503) 823-4047
           Case 3:20-cv-00917-HZ         Document 105             Filed 07/07/20   Page 25 of 29




           97.     PPB did not deploy CS gas at any point during these overnight demonstrations.

           98.     Attached as Exhibit 39 are video clips of from the evening of July 3, 2020.

    July 4, 2020

           99.     On July 4/5, 2020, the violence continued over a period of several hours. The

    Federal Courthouse was attacked again and projectiles fired at the courthouse, flammables,

    windows broken and federal personnel deployed CS gas. The Justice Center was also attacked

    with violent demonstrators shooting fireworks and mortars at the Justice Center. Police had

    rocks, bottles, flammables, mortars and other projectiles fired at them. A riot was declared and

    the crowd ordered to disperse. Rather than dispersing, multiple instances of property damage,

    looting, and fires were set requiring police operations that continued into 4/5 am.

           100.    This was an extremely long night. The evening started out as expected with lots

    of energy and by 10 pm commercial grade fireworks and other fireworks were launched at the

    Justice Center creating a very real fire concern. We gave a couple warnings to not shoot things

    at the JC. At 10:41 pm, federal officers took someone into custody and deployed CS gas. This

    drew the crowd toward the Federal Courthouse. About 10 minutes later projectiles were flying at

    the Federal Courthouse and a window was broken out. The crowd moved to 2nd briefly and then

    back to 3rd where the barrage of projectiles intensified. We announced and gave warnings of

    Riot at 11:05 pm. At 11:10 pm, fireworks went through the broken window of the Federal

    Courthouse. Federal police again used cs gas and pushed to 4th. We closed 1st to Broadway and

    Columbia to Yamhill. During the push to Broadway PPB police took several mortar shells and

    rocks and bottles. We then reset and the group immediately came back toward the closed area.

    We warned not to continue and at 4th started the push again and PPB personnel were attacked

    with heavy projectiles, mortar shells and other flammables. Given life and safety issues and a

    very serious risk of physical injury, at 11:44 pm, CS gas was authorized and used to repel the

    violent demonstrators.



Page 25 – DECLARATION OF CRAIG DOBSON

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
           Case 3:20-cv-00917-HZ         Document 105               Filed 07/07/20   Page 26 of 29




           101.     By 12:11 am on now July 5, 2020, PPB personnel had pushed the main group of

    violent protestors to the Skidmore fountain area where we disengaged again and did a roll call to

    identify where squads were and if all squads had all their people. By then, PPB had 2 RRT

    officers injured by Mortar shells, a MFF officer with an injury to a shin. and CS gas had been

    deployed as outlined above. Many windows at the old county courthouse had been broken out

    and several businesses then been damaged as well. And several fires had been set.

           102.    At 12:45 am, I observed livestream and it was announced that the violent

    protesters were returning for, in their words “round 2”, and asking for anyone with “protective

    gear to the front”. They returned, focused on the Federal Courthouse. At this point, PPB issued

    more force warnings.

           103.    At 12:54 am, PPB personnel took into custody a robbery suspect at Third and

    Alder. My understanding is the burglary was in progress when personnel rolled up on it.

           104.    At or near this same time, there was a fire started at Third and Main with

    scaffolding material from Second and Columbia. There was a fire at the pioneer statue, and the

    former elk statue. More fireworks were launched at the fed building, appeared someone pouring

    liquid on boarded up section (possible flammable) and fireworks against building. Federal

    employees redeployed and pushed out to 4th at approximately 1:48 a.m. PPB announced again

    that the area closed. PPB cleared Chapman and the Portland Fire bureau arrived to put out fires.

    PPB stopped at Broadway and took more projectiles and widened the closure area and began

    pushing further taking custodies in the south park blocks. PPB personnel pushed the main group

    to Burnside then to 14th. Air 1 was lasered several times tonight and PPB arrested 5 for doing so

    on 2 different bridges. Federal personnel are looking to charge these individuals.

           105.    At 2:25 a.m., PPB had a custody of one individual with a handgun who fought

    violently to avoid arrest.

           106.    I started releasing units at 2:45 a.m. The violent group then returned to the park

    again, although significantly smaller.

Page 26 – DECLARATION OF CRAIG DOBSON

                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
            Case 3:20-cv-00917-HZ           Document 105             Filed 07/07/20   Page 27 of 29




            107.    At 4:15 a.m., federal personnel swept the park again, taking one into custody with

    a laser and later with Mortar shell and possible pipe bomb/homemade explosive device. I called

    out the bomb squad to handle the device.

            108.    Later that day when it became light out on July 5, 2020, I observed marks on the

    windows of Central Precinct from the fireworks launched at the building the night of July 4/5,

    2020. Central Precinct is housed in the same building as the Justice Center. See Exhibit 40

            109.    The violence toward the Federal Courthouse, the Justice Center, and North

    Precinct implicate very serious life and safety issues for all the people inside the buildings.

    Launching projectiles at police and buildings, setting fires, disabling security cameras, causing

    injuries, using high powered lasers to blind officers, blocking ingress and egress to buildings,

    looting, damaging property, breaking windows and firing fireworks and mortars inside through

    broken windows are all life and safety issues. It also shows the dangers of waiting until life and

    safety issues are implicated only, rather than in defense of property like at North Precinct, the

    Federal Courthouse and Justice Center. Taking a crowd on earlier in accordance with PPB

    policies and directives is a tool to prevent violent demonstrations from escalating to the point of

    life and safety issues after a riot is declared.

            110.    Attached as Exhibit 41 are video clips of from the evening of July 4, 2020.
            111.    Frequently during the protests, I have received intelligence reports that there are

    individuals interested in seeing a police officer killed. While the person has only just been

    arrested, the homemade pipe bomb/improvised explosive device, if detonated near a police

    officer, is just the type of concern officers face when confronted by violent protestors.

            112.    In addition to the more serious arrests, the bulk of arrests that occur during

    protests are commonly for crimes such as disorderly conduct, ORS 166.025 and Interfering with

    a Peace Office. It is unusual to arrest individuals for assault or other more serious crimes

    because individuals who throw objects or fireworks are nearly impossible to arrest in a dynamic

    protest situation where they are often behind rows of other protestors. While officers can

Page 27 – DECLARATION OF CRAIG DOBSON

                                              PORTLAND CITY ATTORNEY’S OFFICE
                                                 1221 SW 4TH AVENUE, RM 430
                                                  PORTLAND, OREGON 97204
                                                        (503) 823-4047
           Case 3:20-cv-00917-HZ          Document 105             Filed 07/07/20   Page 28 of 29




    sometimes identify individuals who are throwing or about to throw objects and deploy impact

    munitions to stop this behavior, it is much more difficult and dangerous for both officers and the

    crowd for small arrest teams to attempt to wade into the crowd to reach these individuals and

    make arrests.

           113.     Attached is a spreadsheet identifying the sources for video exhibits attached to

    this declaration.

           114.     I make this declaration in support of Defendant City of Portland’s Response to

    Plaintiffs’ Motion for Preliminary Injunction and Motion for Contempt.

           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

           DATED: July 6, 2020


                                                     Due to active links, see attached signature page
                                                    Craig Dobson




Page 28 – DECLARATION OF CRAIG DOBSON

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
           Case 3:20-cv-00917-HZ         Document 105            Filed 07/07/20   Page 29 of 29




    sometimes identify individuals who are throwing or about to throw objects and deploy impact

    munitions to stop this behavior, it is much more difficult and dangerous for both officers and the

    crowd for small arrest teams to attempt to wade into the crowd to reach these individuals and

    make arrests.

            113. Attached is a spreadsheet identifying the sources for video exhibits attached to

    this declaration.

            114. I make this declaration in support of Defendant City of Portland's Response to

    Plaintiffs' Motion for Preliminary Injunction and Motion for Contempt.

            I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

            DATED: July 6, 2020




Page 28 - DECLARATION OF CRAIG DOBSON

                                           PORTLAND CIT/ATTORNEY'S OFFICE
                                              1221 SW4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823^1047
